Citation Nr: 1439746	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-47 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut

 
THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus Type II and/or small cell carcinoma of the lung.  

2.  Entitlement to service connection for a heart condition, to include as secondary to diabetes mellitus Type II and/or small cell carcinoma of the lung.  

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to diabetes mellitus Type II and/or small cell carcinoma of the lung.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing before a Decision Review Officer at the RO in September 2010.  He and his spouse also provided testimony at a Board hearing held before the undersigned Veterans Law Judge sitting at the RO in November 2012.  Copies of both transcripts have been associated with the record on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.     

In March 2013 and January 2014, the Board remanded this appeal for additional development and the case now returns for further appellate review.  Unfortunately, as explained below, a remand is again required.  Therefore, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In March 2013 and January 2014, the Board remanded this appeal so as to obtain addendum medical opinions addressing the etiology of the Veteran's claimed hypertension, heart condition, and obstructive sleep apnea.  With respect to hypertension and the heart condition, the Board asked the examiner to specifically address a December 2010 medical statement from Dr. M.J.S. indicating that the Veteran was under his care for paroxysmal atrial flutter and non-ischemic myopathy and observing that it was well documented that radiation therapy and chemotherapy could cause significant non-ischemic cardiomyopathy and may have contributed to the Veteran's cardiomyopathy, which in turn could contribute to the risk of atrial fibrillation and may have in the Veteran's case.  Regarding obstructive sleep apnea, the Board asked the examiner to specifically address Internet articles, submitted in June 2010, suggesting a relationship between sleep apnea and diabetes.  The examiner issued an opinion in July 2013 and March 2014, but failed, both times, to address both Dr. M.J.S.'s statement and the Internet articles.  

Additionally, in April 2013 and September 2013, the Veteran submitted letters from Dr. L.D.W. stating that the Veteran was previously under her care for a course of definitive external beam radiotherapy to the chest and that it was possible that the Veteran's oncologic treatment, which included radiotherapy, more likely than not contributed to his heart problems.  In the January 2014 remand, the Board asked that the examiner include a discussion of this evidence in the relevant addendum opinion; however, she failed to do so.  

Therefore, the Board finds the opinions deficient and, as such, it is necessary to obtain addendum opinions.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  Additionally, given that the same examiner failed to provide an opinion in compliance with the Board's remand directives on two separate occasions, the Board seeks that the requested addendum opinions be obtained from an examiner other than the July 2013/March 2014 VA examiner.

Finally, despite the Board's directive to do so in both the March 2013 and January 2014 remands, the supplemental statement of the case did not reflect application of the provisions of 38 U.S.C.A. § 1154(b) in the readjudication of the Veteran's claims.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record to an appropriate medical professional other than the VA examiner who provided the July 2013/July 2014 VA opinions so as to render the requested opinions.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the addendum opinions that the record and the Remand have been reviewed.  The need for additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

The examiner is advised that service connection is currently in effect for both diabetes mellitus Type II and small cell carcinoma of the lung.   

After reviewing the electronic claims file, the examiner should offer an opinion on the following:

(a) The Veteran has primarily claimed service connection for hypertension and a heart condition, to include atrial fibrillation, as secondary to one or more of his service-connected conditions, identified as diabetes mellitus Type II and small cell carcinoma of the lung.  

Following a review of the service and post-service medical records and statements, the lay statements and testimony of record, the December 2010 medical statement of Dr. M.J.S., the April 2013 and September 2013 statements from Dr. L.D.W., and the remaining evidence in the Veteran's electronic claims folder, the examiner must provide an opinion as to following question: is it at least as likely as not (at least a 50 percent probability) that (i) hypertension; and (ii) any currently manifested heart condition (to include atrial fibrillation), was proximately caused, or aggravated (i.e., permanently worsened) beyond its natural progress, by a service-connected disorder(s)?  If so, the examiner is requested to identify which service-connected disorder(s) caused/aggravated the claimed disorders at issue.  

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of (i) hypertension; and (ii) a heart condition; and (2) the degree of severity at the onset of aggravation (permanent worsening) of these conditions.  

In addition, the possibility that treatment for one or both of the Veteran's service-connected conditions may have caused or aggravated his claimed hypertension and heart condition should be considered and the above opinions should be addressed in conjunction with this theory.  In so doing, the December 2010 medical opinion of Dr. M.J.S. and the April 2013 and September 2013 statements from Dr. L.D.W. should be discussed and reconciled with any opinion provided in this regard.

The rationale for any opinion offered should be provided.
 
(b) The Veteran has primarily claimed service connection for obstructive sleep apnea, as secondary to one or more of his service-connected conditions, identified as diabetes mellitus Type II and small cell carcinoma of the lung.  

Following a review of the service and post-service medical records and medical statements, the lay statements and testimony of record, the articles from the internet relating to the possible etiological relationship between diabetes and sleep apnea, and the remaining evidence in the Veteran's electronic claims folder, the examiner must provide an opinion as to following question: is it at least as likely as not (at least a 50 percent probability) that sleep apnea was proximately caused, or aggravated (i.e., permanently worsened) beyond its natural progress, by a service-connected disorder(s)?  In such event the examiner is requested to identify which service-connected disorder(s) caused/aggravated the claimed disorder at issue.  

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of sleep apnea; and (2) the degree of severity at the onset of aggravation (permanent worsening) of this condition.  

The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, reflecting consideration of direct and secondary theories of entitlement.  Readjudication of the claims should also reflect application of the provisions of 38 U.S.C.A. 
§ 1154(b).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

